UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6831


OTIS T. MADISON,

                    Petitioner - Appellant,

             v.

DIRECTOR OF THE VIRGINIA DEPARTMENT OF CORRECTIONS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:15-cv-00422-HEH-RCY)


Submitted: August 24, 2017                                   Decided: September 8, 2017


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Otis T. Madison, Appellant Pro Se. Aaron Jennings Campbell, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Otis T. Madison seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 (2012) petition. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 6, 2016. The district

court found on limited remand from this court that Madison handed his notice of appeal to

prison officials for mailing on June 10, 2016, and, thus, that the notice of appeal was not

timely filed under Fed. R. App. P. 4(c)(1). We review this factual finding for clear error,

see Ray v. Clements, 700 F.3d 993, 1012 (7th Cir. 2012), and we discern no such error.

Thus, Madison filed the notice of appeal, beyond the 30-day appeal period.

       Because Madison failed to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we deny leave to proceed in forma pauperis and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED



                                              2